RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION


                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NOS. A-2065-15T2
                                              A-0556-16T1
                                              A-1455-16T3
                                              A-3280-16T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.                                    APPROVED FOR PUBLICATION

                                             March 27, 2019
G.E.P.,1
                                          APPELLATE DIVISION
     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

R.P.,

     Defendant-Appellant.
_______________________




1
   We use initials and pseudonyms to preserve the confidentiality of these
proceedings. R. 1:38-3(c)(9).
STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

C.P.,

     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

C.K.,

     Defendant-Appellant.
_______________________

             Argued January 24, 2019 – Decided March 27, 2019

             Before Judges Koblitz, Ostrer and Mayer.

             On appeal from Superior Court of New Jersey, Law
             Division, Morris County, Indictment No. 11-02-0138,
             Bergen County, Indictment No. 07-11-1924,
             Gloucester County, Indictment No. 13-08-0761, and
             Camden County, Indictment No. 15-09-2680.

             Lawrence S. Lustberg argued the cause for appellant in
             A-2065-15 (Gibbons PC, attorneys; Lawrence S.
             Lustberg and Amanda B. Protess, on the briefs).

             Joseph E. Krakora, Public Defender, attorney for
             appellant in A-0556-16 (Jay L. Wilensky, Assistant
             Deputy Public Defender, of counsel and on the briefs).

                                                                      A-2065-15T2
                                       2
            Kelly Anderson Smith argued the cause for appellant in
            A-1455-16.

            Stefan Van Jura, Deputy Public Defender, argued the
            cause for appellant in A-3280-16 (Joseph E. Krakora,
            Public Defender, attorney; Stefan Van Jura, of counsel
            and on the briefs).

            John K. McNamara, Jr., Chief Assistant Prosecutor,
            argued the cause for respondent in A-2065-15 (Fredric
            M. Knapp, Morris County Prosecutor, attorney; Erin
            Smith Wisloff, Supervising Assistant Prosecutor, on
            the briefs).

            Dennis Calo, Acting Bergen County Prosecutor,
            attorney for respondent in A-0556-16 (William P.
            Miller, Special Deputy Attorney General/Acting
            Assistant Prosecutor, of counsel and on the brief;
            Catherine A. Foddai, Legal Assistant, on the briefs).

            Lila B. Leonard, Deputy Attorney General, argued the
            cause for respondents in A-1455-16 and A-3280-16
            (Gurbir S. Grewal, Attorney General, attorney; Sarah
            E. Elsasser, Deputy Attorney General, of counsel and
            on the brief in A-1455-16; Lila B. Leonard, of counsel
            and on the briefs in A-3280-16).

      The opinion of the court was delivered by

KOBLITZ, P.J.A.D.

      We consolidate these four appeals for the purpose of writing a single

opinion because they present the issue of whether State v. J.L.G., 234 N.J. 265,

272 (2018), should be applied retroactively to reverse defendants' convictions

of child sexual assault where an expert in "Child Sexual Assault

Accommodation Syndrome" (CSAAS) was permitted to testify. We accord
                                                                       A-2065-15T2
                                       3
J.L.G. pipeline retroactivity and reverse because the admission of CSAAS expert

testimony in these four cases calls into question the validity of each guilty

verdict.

                                     J.L.G.

      We first discuss the legal issues and then apply those concepts to each

case individually. CSAAS is a theory developed thirty-five years ago by clinical

psychiatrist Dr. Ronald Summit, and identifies five categories of behavior

commonly demonstrated by child sex abuse victims: "secrecy; helplessness;

entrapment and accommodation; delayed, conflicted, unconvincing disclosure;

and retraction." Id. at 271. In 1993, our Supreme Court found CSAAS expert

testimony was sufficiently reliable to be admitted into evidence. State v. J.Q.,

130 N.J. 554, 556 (1993). Expert testimony concerning CSAAS has been used

in sex abuse trials throughout the country. J.L.G., 234 N.J. at 271.

       In J.L.G., our Supreme Court ruled that expert testimony about CSAAS

was not reliable except as to delayed disclosure. The Court stated:

            Based on what is known today, it is no longer possible
            to conclude that CSAAS has a sufficiently reliable basis
            in science to be the subject of expert testimony. We
            find continued scientific support for only one aspect of
            the theory -- delayed disclosure -- because scientists
            generally accept that a significant percentage of
            children delay reporting sexual abuse.

            We therefore hold that expert testimony about CSAAS
            in general, and its component behaviors other than
                                                                       A-2065-15T2
                                       4
            delayed disclosure, may no longer be admitted at
            criminal trials. Evidence about delayed disclosure can
            be presented if it satisfies all parts of the applicable
            evidence rule. See N.J.R.E. 702. In particular, the
            State must show that the evidence is beyond the
            understanding of the average juror.

            [Id. at 272.]

      The Court noted that admissibility of CSAAS expert testimony "will turn

on the facts of each case," especially the victim's explanation for delayed

disclosure. Ibid. Where a victim gives "straightforward reasons about why she

delayed reporting abuse, the jury [does] not need help from an expert to evaluate

her explanation. However, if a child cannot offer a rational explanation, expert

testimony may help the jury understand the witness's behavior." Ibid.

                                 Retroactivity

      These cases were pending on appeal at the time J.L.G. was decided. Our

retroactivity analysis begins with the threshold question: "whether a new rule

of law has been announced." State v. Feal, 194 N.J. 293, 307 (2008); see also

State v. Burstein, 85 N.J. 394, 403 (1981) ("As the very term implies,

retroactivity can arise only where there has been a departure from existing

law.").

            A case announces a new rule of law for retroactivity
            purposes if there is a "'sudden and generally
            unanticipated repudiation of a long-standing practice.'"
            State v. Purnell, 161 N.J. 44, 53 (1999) (quoting State
            v. Afanador, 151 N.J. 41, 58 (1997)). A new rule exists
                                                                        A-2065-15T2
                                       5
            if "'it breaks new ground or imposes a new obligation
            on the States or the Federal Government . . . [or] if the
            result was not dictated by precedent existing at the time
            the defendant's conviction became final.'" State v.
            Lark, 117 N.J. 331, 339 (1989) (quoting Teague v.
            Lane, 489 U.S. 288, 301 (1989)).

            [Feal, 194 N.J. at 308 (alteration in original).]

Where a new rule of law is introduced, the court has four options:

            (1) make the new rule of law purely prospective,
            applying it only to cases whose operative facts arise
            after the new rule is announced; (2) apply the new rule
            to future cases and to the parties in the case announcing
            the new rule, while applying the old rule to all other
            pending and past litigation; (3) grant the new rule
            [pipeline] retroactivity, applying it to cases in (1) and
            (2) as well as to pending cases where the parties have
            not yet exhausted all avenues of direct review; and,
            finally, (4) give the new rule complete retroactive effect
            ....

            [Burstein, 85 N.J. at 402-03.]

      Three factors are considered in determining which retroactive application

is appropriate: "(1) the purpose of the rule and whether it would be furthered by

a retroactive application, (2) the degree of reliance placed on the old rule by

those who administered it, and (3) the effect a retroactive application would have

on the administration of justice." Feal, 194 N.J. at 308 (quoting State v. Knight,

145 N.J. 233, 251 (1996)); see also State v. Henderson, 208 N.J. 208, 300-01

(2011).


                                                                         A-2065-15T2
                                        6
      The first factor is often considered the most pivotal. Knight, 145 N.J. at

251; see also Henderson, 208 N.J. at 301 (noting that these three "factors are not

of equal weight"). Retroactive application is appropriate where "the purpose of

the new rule 'is to overcome an aspect of the criminal trial that substantially

impairs its truth-finding function' and raises 'serious question[s] about the

accuracy of guilty verdicts in past trials . . . .'" Feal, 194 N.J. at 308-09 (quoting

Burstein, 85 N.J. at 406-07); see also State v. Cassidy, 235 N.J. 482, 498, 501-

02 (2018) (reversing over 20,000 drunk driving convictions based on improperly

calibrated breathalizer machines).

      Full retroactivity has been afforded in situations that strike "at the heart

of the truth-seeking function," such as:

             the requirement that the State may not escape its burden
             of proof beyond a reasonable doubt by using
             presumptions to shift burdens of proof to the defense,
             Hankerson v. North Carolina, 432 U.S. 233 (1977); the
             requirement that, in juvenile proceedings, the State
             prove beyond a reasonable doubt all elements of an
             offense that would constitute a crime if committed by
             an adult, Ivan V. v. City of New York, 407 U.S. 203
             (1972); the right to counsel at preliminary hearings in
             which a defendant must assert certain defenses or lose
             them, Arsenault v. Massachusetts, 393 U.S. 5, 89
             (1968); the rule barring the admission of [one] co-
             defendant's extrajudicial confession implicating
             another defendant, Roberts v. Russell, 392 U.S. 293
             (1968); the right to counsel at trial, Pickelsimer v.
             Wainwright, 375 U.S. 2 (1963); and the requirement
             that a confession made some time ago meet current

                                                                             A-2065-15T2
                                           7
            standards of voluntariness, Reck v. Pate, 367 U.S. 433
            (1961).

            [Feal, 194 N.J. at 309 (quoting Burstein, 85 N.J. at
            407).]

However, "where the new rule is designed to enhance the reliability of the fact -

finding process, but the old rule did not 'substantially impair' the accuracy of

that process, a court will balance the first [factor] against the second and third

[factors]." Ibid. (quoting Burstein, 85 N.J. at 408).

      In considering the second factor, the degree of reliance, a court analyzes

whether the old rule was administered in "good faith reliance on 'then-prevailing

constitutional norms.'" State v. Howery, 80 N.J. 563, 570 (1979) (quoting

United States v. Peltier, 422 U.S. 531, 536 (1975)). In considering the third

factor, the administration of justice, "retroactivity will not be afforded if it

'would undermine the validity of large numbers of convictions.'" Feal, 194 N.J.

at 309 (quoting Knight, 145 N.J. at 252).         "Ultimately, the retroactivity

determination turns on the court's view of 'what is just and consonant with public

policy in the particular situation presented.'" Id. at 309-10 (quoting Knight, 145

N.J. at 251).

      Because all four cases were pending on appeal at the time J.L.G. was

issued, we must decide only whether pipeline retroactivity is appropriate. Our

Supreme Court has restricted the use of CSAAS expert testimony over the years.

                                                                         A-2065-15T2
                                        8
See J.Q., 130 N.J. at 574-75, 582 (CSAAS testimony may be used to help

explain, for example, why an alleged victim delayed reporting but may not be

used to establish guilt or innocence of the defendant); State v. P.H., 178 N.J.

378, 383, 399 (2004) (reversing the conviction where the court gave confusing

instructions regarding the jury's consideration of a delay in reporting abuse,

which impaired a "defendant's right to have the jury fully evaluate witness

credibility"); State v. R.B., 183 N.J. 308, 327-28 (2005) (finding that a "CSAAS

expert should not describe the attributes exhibited as part of that syndrome due

to the risk that the jury may track the attributes of the syndrome to the particular

child in the case"); State v. W.B., 205 N.J. 588, 613-14 (2011) (holding that a

CSAAS expert shall not present "[s]tatistical information quantifying the

number or percentage of abuse victims who lie" about sexual abuse); State v.

J.R., 227 N.J. 393, 416-17 (2018) (finding that, "[t]o avoid confusing a jury, a

CSAAS expert should not cite another case—particularly a publicized incident

that resulted in a conviction," when testifying, and "[a]s a general rule," a

CSAAS expert should not testify "as the State's initial witness, prior to the

testimony of the child victim"). These cases demonstrate the risk, even before

J.L.G., that CSAAS testimony could impair the fact-finding process, and

unfairly tip the balance against a defendant charged with sexual assault of a

child.

                                                                           A-2065-15T2
                                         9
      Pipeline retroactivity is appropriate here, because it would afford

defendants relief from unfair convictions, while not unduly burdening the

criminal justice system. The purpose of the holding in J.L.G. is to avoid unjust

convictions in which the State's proofs are unfairly bolstered by expert opinion

that lacks a reliable basis. This factor looms largest in our analysis. We

recognize that prosecutors widely utilized CSAAS testimony consistent with

pre-J.L.G. case law. However, pipeline retroactivity would not significantly

burden the administration of justice. In Henderson, the Court decided to apply

a new rule purely prospectively, reasoning that "[t]o reopen the vast group of

cases decided over several decades, which relied not only on settled law but also

on eyewitness memories that have long since faded, would 'wreak havoc on the

administration of justice [. . . .]'" Henderson, 208 N.J. at 302 (quoting State v.

Dock, 205 N.J. 237, 258 (2011)); see Knight, 145 N.J. at 252 (noting that a new

rule is generally not provided retroactivity "when such an application would

undermine the validity of large numbers of convictions" and "overwhelm[]

courts").

      Unlike in Henderson, where the Court considered a vast number of cases

of all kinds where an eye-witness identification contributed to conviction, see

208 N.J. at 302, here the State represents that after an Attorney General

"informal survey . . . at least forty (40) cases" were pending on appeal and would

                                                                         A-2065-15T2
                                       10
be affected by pipeline retroactivity. In sum, in applying the three factors used

for identifying the appropriate form of retroactivity, we conclude that J.L.G.

should be given at least pipeline retroactivity.

                                       Error

      The admissibility of CSAAS expert testimony was raised below by

defendant G.E.P., who argued that the victim was no longer a child. Neither

R.P. nor C.K. raised the issue, and C.P. argued at trial that the CSAAS expert's

testimony exceeded the permissible scope of such testimony. Neither trial courts

nor defendants can be expected to anticipate a new rule of law. See Knight, 145

N.J. at 242, 258 (according new rule pipeline retroactivity without articulating

a standard of error, although the defendant did not raise the issue below, as

evidenced in the Appellate Division decision: State v. Knight, 283 N.J. Super.

98, 108 (App. Div. 1995)). But see Feal, 194 N.J. at 312 (discussing plain error

when according a new rule pipeline retroactivity). Because the admission of

CSAAS expert testimony met the plain error standard in all four cases, in that it

raised a doubt as to the validity of the jury verdict, State v. Daniels, 182 N.J. 80,

95 (2004), we will not belabor this discussion further.

      In J.L.G., the Court found the admission of CSAAS testimony harmless.

The State presented evidence including an audio recording of an act of sexual

abuse made by the victim weeks before she spoke to police, an eyewitness

                                                                            A-2065-15T2
                                        11
account of the defendant sexually aroused while lying on top of the victim, and

police-recorded telephone conversations where the defendant offered the victim

money and other items not to testify against him. 234 N.J. at 273-75.

      As we discuss in more detail below, the corroboration of the victim's

testimony in each case was far less than in J.L.G.

                                     Experts

      Under N.J.R.E. 702: "If scientific, technical, or other specialized

knowledge will assist the trier of fact to understand the evidence or to determine

a fact in issue, a witness qualified as an expert by knowledge, skill, experience,

training, or education may testify thereto in the form of an opinion or otherwise."

J.L.G. held that CSAAS expert testimony was admissible only when the reasons

for delayed disclosure are "beyond the ken of the average juror[, which] will

depend on the facts of the case." 234 N.J. at 305. The Court continued:

            If a child witness cannot offer a rational explanation for
            the delay in disclosing abuse . . . expert evidence may
            be admitted to help the jury understand the child's
            behavior. In this context, we do not accept that jurors
            can interpret and understand an explanation that is not
            offered.

            [Ibid.]

Where, however, a teenage victim is able to explain her delay in reporting, no

expert testimony should be admitted. Id. at 305.


                                                                          A-2065-15T2
                                       12
      Dr. Anthony D'Urso, Psy.D., and Dr. Julie Lippmann, Psy.D., provided

CSAAS testimony in these matters. Dr. D'Urso testified at the trials of G.E.P.

and R.P. He testified that he is the section chief and supervising psychologist

at the Audrey Hepburn Children's House, a regional child abuse diagnostic

center. Dr. Lippman testified at the trials of C.P. and C.K. Dr. Lippmann

testified that she had been the senior supervising psychologist at the Child Abuse

Research, Education and Service (CARES) Institute. 2 Both doctors told the jury

of their advanced degrees and extensive experience before being qualified as

experts without objection. Both doctors identified the five CSAAS behaviors:

secrecy; helplessness; entrapment, coercion or accommodation; delayed or

unconvincing disclosure; and retraction.     They testified that the first three

behaviors typically occur prior to disclosing the alleged abuse, while the latter

two behaviors typically occur after disclosing the abuse.

      In all four cases, Dr. D'Urso and Dr. Lippmann testified after the victim's

testimony. During cross-examination of each victim, defense counsel sought to

attack the credibility of the victim by focusing largely on the victim's delayed

reporting of abuse, inconsistent statements, and, if applicable, retraction. The




2
  At the time of her testimony, Dr. Lippmann was retired but maintained a small
private practice.
                                                                       A-2065-15T2
                                       13
experts in these cases then testified that a truthful child sex abuse victim may

exhibit these behaviors.

      One of the essential purposes of cross-examination is to test the reliability

of testimony given on direct-examination. State v. Branch, 182 N.J. 338, 348-

49 (2005); see also Perna v. Pirozzi, 92 N.J. 446, 456 (1983) ("A paramount

purpose of cross-examination is the impeachment of the credibility of the

witness."). Generally, direct testimony cannot be deemed reliable unless tested

in the "crucible of cross-examination."      Branch, 182 N.J. at 348.      "Cross-

examination is routinely regarded as the most effective means of challenging the

credibility of a witness and thereby discovering the truth." Biunno, Weissbard

& Zegas, Current N.J. Rules of Evidence, cmt. 6 on N.J.R.E. 607 (2018). Any

witness "may be cross-examined with a view to demonstrating the improbability

or even fabrication of his testimony." State v. Silva, 131 N.J. 438, 444-45 (1993)

(quoting State. v. Bryant, 523 A.2d 451, 466 (Conn. 1987)).

      Here, by informing the jury that delayed disclosure, inconsistent

statements, and retraction may be behaviors exhibited by a truthful child sex

abuse victim, the CSAAS experts' testimony effectively nullified defense

counsels' efforts to test the credibility of the victims on cross-examination. This

improper expert testimony undermined defendants' right to confront their

accusers. See Branch, 182 N.J. at 348 ("The right of confrontation is an essential

                                                                          A-2065-15T2
                                       14
attribute of the right to a fair trial, requiring that a defendant have a 'fair

opportunity to defend against the State's accusations.'") (quoting State v. Garron,

177 N.J. 147, 169 (2003)).

                                      G.E.P.

      Defendant G.E.P. was convicted of thirteen crimes: four counts of first-

degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1); two counts of first-

degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(2)(c); five counts of

second-degree sexual assault, N.J.S.A. 2C:14-2(b); and two counts of second-

degree sexual assault, N.J.S.A. 2C:14-2(c)(4) by engaging in intercourse, oral

sex and sexual touching with his ex-girlfriend's daughter, Jane, before and after

her thirteenth birthday. The court sentenced G.E.P. to an aggregate term of

thirty years in prison.3

      Jane, who was thirty-six years old at the time of the trial, testified

extensively about the abuse she allegedly suffered. Jane testified that G.E.P.

began committing sexual assaults on her soon after he moved in with her mother,

when she was six or seven years old. She testified that the sexual encounters,

which began with touching, occurred on a regular basis, becoming progressively

more intense, until she and G.E.P. were engaging in oral sex and intercourse


3
   The No Early Release Act (NERA), N.J.S.A. 2C:43-7.2, was inapplicable
because it was enacted in 1997 and the offenses were alleged to have occurred
between 1986 and 1995.
                                                                      A-2065-15T2
                                     15
when she was about ten or eleven years old. G.E.P. last engaged in this sexual

activity with her when she was fifteen or sixteen years old, a year or two after

he had moved out of her mother's apartment.

      Jane's testimony provided the basis for introducing various items seized

from a bag taken from G.E.P.'s office. She stated that, around the time they

started having sex, he used Velcro straps to "bind [her] breasts." In addition,

she testified that he bought and had her wear bras that he cut out.               Jane

previously testified at a Rule 404(b) evidentiary hearing that the binding lasted

until around the time that the two stopped having intercourse, when she told

G.E.P. that she was not "doing this anymore." At trial, Jane noted the items

were always stored in a bag similar to the one found.

      Jane identified the Velcro straps and ropes seized by the State as "not the

same but . . . very similar" to the sort of straps she had been made to use. She

also noted that the seized clothespins, rubber bands, rope, and intact bra were

all similar to the sort of items that G.E.P. had used with her.

      Jane also testified that her relationship with G.E.P. was complicated by

the fact that she had true feelings of affection for him. She testified that she

considered him to be a father figure and "would want to see him to get support

or guidance . . . ." She testified that she still cared for him and continued to visit

him on occasion after they stopped having intercourse. The visits continued

                                                                             A-2065-15T2
                                         16
until approximately 2007, well after she went to college. During these visits,

G.E.P. fondled Jane's breast and kissed her neck or breast. Jane testified that

"there was no below the belt action . . . ." Jane attended G.E.P.'s wedding in

1996, and sent him a Christmas card with a photograph of her daughter on at

least one occasion.

      Jane testified that she did not report G.E.P.'s abuse as a child because

G.E.P. gave her the impression when she was very young that "everybody does

it." G.E.P. also told her their relationship was "special," that "he was in love

with [her,] and that [they were] soul mate[s]" who would "make a life together

. . . ." At other times, they discussed the disastrous impact that this information

would have on her family and G.E.P. if the information became public.

      Jane testified that she reported the abuse in 2009 out of concern for

G.E.P.'s adopted daughter who "looked just like [her]" and was nine years old,

around the same age as Jane when G.E.P. began to abuse her. When Jane

reported the abuse, the police recorded a phone call between her and G.E.P. The

audio recording of this phone call was played during Jane's testimony, and the

jurors were provided transcripts to follow along. While G.E.P. made a few

cryptic, salacious comments, he did not admit to any specific sexual activity,

despite Jane's efforts to obtain an incriminating statement.



                                                                          A-2065-15T2
                                       17
      Cross-examination of Jane focused on her delayed reporting of the abuse

and inconsistencies between her prior statements and her trial testimony. During

the pretrial N.J.R.E. 404(b) evidentiary hearing, defense counsel observed in

particular that she did not originally mention most of the items she later stated

had been used by G.E.P.

      Dr. D'Urso testified not only about why children may delay reporting, but

also that children frequently "may retract or recant the allegation." He also

testified "a child isn't going to necessarily say the same thing to every person

who interviews them in the course of this investigation." Jane initially told the

police about "straps," allegedly used by G.E.P. Almost six years later, after

sexual paraphernalia found by the police in G.E.P.'s office was shown to her, for

the first time Jane alleged those items had also been used.

      G.E.P. testified and denied he ever had sexual intercourse with Jane.

G.E.P. acknowledged that he and Jane "wound up necking" on one occasion

around 1996 when Jane was more than sixteen years old, during "a really low

point" in his life. He further stated that he was "not happy . . . or proud of" the

incident and "felt like it was too weird and odd, and not appropriate." G.E.P.

stated that after this incident he "just sort of pulled away" to focus on his

girlfriend, who is now his wife.

      G.E.P. argues on appeal:

                                                                          A-2065-15T2
                                       18
             POINT I:    THE TRIAL COURT DEPRIVED
             DEFENDANT OF A FAIR TRIAL BY ADMITTING
             EXPERT TESTIMONY ON CHILD SEXUAL ABUSE
             ACCOMMODATION SYNDROME AND FAILING
             TO LIMIT ITS USE TO THE PERIOD WHEN THE
             ALLEGED VICTIM WAS A CHILD.

             POINT II: THE ERRONEOUS ADMISSION OF
             EVIDENCE     THAT    DEFENDANT     HAD
             SUBSEQUENT LEGAL INTIMATE CONTACT
             WITH THE ALLEGED VICTIM TO EXPLAIN HER
             DELAY IN BRINGING THESE ALLEGATIONS
             VIOLATED DEFENDANT'S CONSTITUTIONAL
             RIGHT TO PRESENT A COMPLETE DEFENSE.

             POINT III:   THE TRIAL COURT ERRED IN
             DECLINING TO GRANT A MISTRIAL BASED ON
             [JANE'S] INTERJECTION OF BARRED FRESH
             COMPLAINT         TESTIMONY       THAT
             IMPERMISSIBLY       BOLSTERED      HER
             CREDIBILITY.

             POINT IV:  THE TRIAL COURT ERRED IN
             ADMITTING EVIDENCE OF ITEMS SIMILAR TO
             THOSE ALLEGED TO HAVE BEEN USED ON
             JANE TO CORROBORATE [JANE'S] ACCOUNT.

        As we have explained, applying the holding in J.L.G., we conclude that

the admission of the CSAAS testimony presented the real possibility of an unjust

result that requires reversal. Jane's credibility was the lynchpin of the State's

case.

        G.E.P.'s appeal of the trial court's admission of evidence pursuant to

N.J.R.E. 404(b), its denial of his request for a mistrial, and its admission of items

similar to those allegedly used on Jane are without sufficient merit to warrant
                                                                            A-2065-15T2
                                        19
discussion in a written opinion. R. 2:11-3(e)(2). We emphasize that evidentiary

rulings are within the discretion of the trial court. State v. Scott, 229 N.J. 469,

479 (2017). Relevant evidence is evidence that has a "tendency in reason to

prove or disprove any fact of consequence to the determination of the action. "

N.J.R.E. 401. Two elements must be satisfied; the first element is known as

probative value. "Probative value 'is the tendency of the evidence to establish

the proposition that it is offered to prove.'" State v. Buckley, 216 N.J. 249, 261

(2013) (quoting State v. Wilson, 135 N.J. 4, 13 (1994)). The second element is

known as materiality. "A material fact is one which is really in issue in the

case." Ibid. (quoting State v. Hutchins, 241 N.J. Super. 353, 359 (App. Div.

1990)). A relevancy determination focuses on "the logical connection between

the proffered evidence and a fact in issue." State v. Williams, 190 N.J. 114, 123

(2007) (quoting Furst v. Einstein Moomjy, Inc., 182 N.J. 1, 15 (2004)). The test

for relevance is broad and favors admissibility. State v. Deatore, 70 N.J. 100,

116 (1976).

      An appellate court reviews a trial court's evidentiary rulings under an

abuse of discretion standard. Scott, 229 N.J. at 479. Therefore, "[a] reviewing

court must not 'substitute its own judgement for that of the trial court' unless

there was a 'clear error in judgment'—a ruling 'so wide of the mark that a



                                                                          A-2065-15T2
                                       20
manifest denial of justice resulted.'" Ibid. (quoting State v. Perry, 225 N.J. 222,

233 (2016)). Here, the trial court did not abuse its discretion.

                                       R.P.

      Defendant R.P. was convicted of nine crimes: three counts of first-degree

aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1); four counts of second-degree

sexual assault, N.J.S.A. 2C:14-2(b); and two counts of second-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a) by digitally penetrating,

performing oral sex and engaging in sexual contact with his stepdaughter, Susan,

before her thirteenth birthday. The court sentenced R.P. to an aggregate term of

twenty-five years in prison, with eighty-five percent parole ineligibility,

pursuant to the NERA.

      Susan, who was thirteen years old at the time of trial, testified that R.P.

began abusing her when she was in third grade. R.P. kissed her on the mouth,

lay on top of her or placed her on top of him, and "poke[d]" her breasts. He

anally penetrated Susan with his fingers when she was in fourth grade. R.P.'s

actions continued to intensify when Susan was in fifth grade, and he began

performing oral sex. Susan testified that R.P. tried to have intercourse with her

but she prevented him from doing so. She testified that the sexual encounters

occurred on a regular basis.



                                                                          A-2065-15T2
                                       21
        Susan testified that she did not immediately report R.P.'s abuse because

she was "frightened" and R.P. "told [her] not to tell . . . ." Susan "[thought]

something bad would happen" to her mother or family members if she reported

the abuse. Susan also testified that she and R.P. made a "deal," in which she

told him that she did not want any more physical contact, and R.P. initially

agreed. After about two or three days, however, R.P. told Susan "the deal was

off."

        Susan eventually told her mother about the abuse, because she "couldn't

hold it in anymore," she was unable to concentrate in school, and she was

worried about becoming pregnant.          After Susan told her mother, she was

examined at a hospital, seen by a psychiatrist, and questioned by a Division of

Youth and Family Services 4 representative and "investigators."

        Susan then retracted her statement, and then retracted the retraction. Four

witnesses, including two attorneys, testified that Susan told them her original

disclosure was a lie.      Cross-examination of Susan focused on her delayed

reporting and the retraction of her accusation.

        Dr. D'Urso, testified as he had in G.E.P.'s trial. In particular, he explained

that a child may retract his or her statement or try to minimize what was revealed


4
    L. 2012, c. 16, effective June 29, 2012, reorganized the Department of
Children and Families and renamed the Division of Youth and Family Services
as the Division of Child Protection and Permanency.
                                                                   A-2065-15T2
                                      22
if the abuse was intra-familial and the child "feels unsupported or at risk." R.P.

did not testify.

      R.P. argues on appeal:

             POINT I: TESTIMONY CONCERNING CHILD
             SEXUAL      ABUSE      ACCOMMODATION
             SYNDROME FAILS TO MEET THE EVIDENTIARY
             STANDARD FOR RELIABILITY, AND WAS
             SUFFICIENTLY CENTRAL TO THE STATE'S CASE
             THAT REVERSAL IS REQUIRED. (NOT RAISED
             BELOW.)

             A. EVIDENCE CONCERNING CSAAS FAILS THE
             FUNDAMENTAL TEST OF RELIABILITY.

             B.  ANY ULTIMATE RULING CONCERNING
             CSAAS SHOULD APPLY RETROACTIVELY HERE.

             POINT II: THE TRIAL COURT IMPOSED AN
             EXCESSIVE   SENTENCE,   NECESSITATING
             REDUCTION.

             A.   THE IMPOSITION OF CONSECUTIVE
             SENTENCES CONSTITUTED AN ABUSE OF
             DISCRETION.

             B.  THE QUANTUM OF THE SENTENCE IS
             EXCESSIVE.

      The CSAAS expert testimony improperly bolstered the victim's testimony,

raising a reasonable doubt as to the validity of the verdict. Because we remand

for a new trial based on the holding in J.L.G., we need not address R.P.'s

sentencing argument.


                                                                         A-2065-15T2
                                       23
                                       C.P.

      Defendant C.P. was indicted on twenty-two counts, twenty-one of which

were for sexual assault by engaging in oral sex, digital penetration, and sexual

contact with his stepdaughter, Nancy, before and after her thirteenth birthday.

C.P.'s first trial ended in a mistrial because the jury could not reach a unanimous

decision. The State then retained CSAAS expert Dr. Lippmann to testify at the

second trial. After the second trial, the jury found C.P. guilty on all counts:

three counts of first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1);

four counts of first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(2)(a);

four counts of second-degree sexual assault, N.J.S.A. 2C:14-2(c)(1); four counts

of second-degree sexual assault, N.J.S.A. 2C:14-2(c)(4); three counts of second-

degree sexual assault, N.J.S.A. 2C:14-2(b); three counts of second-degree

aggravated sexual contact, N.J.S.A. 2C:14-3(a); and one count of second-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a). The court sentenced

C.P. to an aggregate term of forty-six years in prison, with eighty-five percent

parole ineligibility, pursuant to NERA.

      Nancy, who was nineteen years old at the time of the second trial, testified

that C.P. began inappropriately touching her when she was in third grade. The

first incident occurred when C.P. rubbed his penis against her vagina while she

was sleeping.    When Nancy was in fourth grade, C.P. digitally and orally

                                                                          A-2065-15T2
                                       24
penetrated her. The following year, they engaged in oral sex. Shortly after

Christmas of her fifth grade year, Nancy moved to Florida to live with her

biological father in Florida. Nancy lived in Florida until the end of sixth grade,

but maintained daily phone contact with C.P. and her younger brothers in New

Jersey.

      Nancy returned to New Jersey to live with her maternal grandmother

during seventh and eighth grade. During that time, Nancy regularly visited

C.P.'s home on weekends to see her brothers. During these weekend visits, C.P.

digitally penetrated Nancy and they had oral sex. C.P. twice attempted to have

intercourse with Nancy during her weekend visits. The second time, Nancy

called the police and C.P. took her phone away. When the police arrived, C.P.

"went outside to talk to them" and they left without speaking to Nancy. She

testified the sexual encounters occurred on a regular and frequent basis.

      During their first sexual encounter, C.P. told Nancy that if she screamed

or told anyone about what happened that she would not be able to see C.P.

anymore. Nancy thought that if she was unable to see C.P., she would no longer

see her mother and brothers. Nancy also did not immediately report C.P.'s abuse

because C.P. told her that the sexual contact between them was "what little girls

do for their fathers." C.P. told Nancy that he was going to marry her. Nancy



                                                                         A-2065-15T2
                                       25
further testified that she knew "something wasn't right, but [she] was scared and

[she] didn't know what to do or what to say."

      Nancy first disclosed the abuse to her boyfriend when she was in eighth

grade. She told him that she and C.P. had oral sex and asked him "not to tell

any[one] because [she] didn't want to not have contact with [her] brothers

anymore."

      Around April 2012, when she was in ninth grade, Nancy moved into her

great aunt and uncle's home in Florida. After a custody hearing in July, Nancy

told them about her history of sexual abuse. The following morning, they called

the police and an officer came to their house and took a statement from Nancy.

Nancy later gave a statement to police officers in New Jersey.               Cross-

examination of Nancy focused on her delayed disclosure of the abuse and

inconsistencies between her prior statements and trial testimony.

      Dr. Lippmann testified: "We should not be automatically dismissive of a

child whose disclosure is not necessarily completely consistent in its details . . .

." She also said when a child does disclose the abuse, "it is more likely than not

to be after some considerable delay." She continued: "And when they tell after

such a delay, there are times that there are aspects of the disclosure that one

might think are inconsistent. A child may tell about part of what happened on



                                                                           A-2065-15T2
                                        26
one occasion and then . . . perhaps at another time, talk about something else

happening."

      Dr. Lippmann testified that a child might disclose abuse "after a long

period of time" when there is "a change in their family situation or something,"

and they "then feel comfortable to disclose . . . or feel a need to disclose at that

point in time, when they may not have before." C.P. did not testify.

      C.P. argues on appeal:

              POINT I:  THE TRIAL COURT FAILED TO
              PROPERLY LIMIT THE SCOPE OF THE CSAAS
              TESTIMONY.

              POINT II: THE TRIAL COURT FAILED TO ISSUE
              A CORRECTIVE INSTRUCTION IN RESPONSE TO
              THE      STATE'S    WITNESS    VIOLATING
              BOUNDARIES       OF  CSAAS    TESTIMONY.
              (PARTIALLY RAISED BELOW).

              POINT III: THE TRIAL COURT ABUSED ITS
              DISCRETION AND IRREPARABLY PREJUDICED
              THE DEFENDANT BY EXCLUDING [THE] S.A.I.D.
              DEFENSE. MOREOVER, THE COURT SHOULD
              HAVE MINIMALLY CONDUCTED A N.J.R.E. 104
              HEARING.

              POINT IV: THE TRIAL COURT IMPROPERLY
              PERMITTED THE HEARSAY TESTIMONY OF
              [J.P.], THEREBY PREJUDICING DEFENDANT.
              (PARTIALLY RAISED BELOW).

              POINT V: [THE] TRIAL COURT IMPOSED AN
              EXCESSIVE SENTENCE AND IMPROPERLY
              IMPOSED CONSECUTIVE SENTENCING. (NOT
              RAISED BELOW).
                                                                           A-2065-15T2
                                        27
            POINT VI: [THE] TRIAL COURT IMPROPERLY
            EXCLUDED    THE    EXCITED   UTTERANCE
            TESTIMONY OF [THE] DEFENSE WITNESS,
            WHICH DENIED DEFENDANT OPPORTUNITY TO
            PURSUE DECEPTIVE MOTIVES BY THE VICTIM
            AND HER FAMILY.

            POINT VII:   THE CUMULATIVE ERRORS
            COMMITTED BY THE TRIAL COURT DENIED
            THE DEFENDANT A FAIR TRIAL AND RESULTED
            IN A MANIFEST INJUSTICE.    (NOT RAISED
            BELOW).

      In light of the holding of J.L.G., we remand for a new trial. The fact that

the first jury was unable to reach a verdict and the second jury convicted only

after hearing the improper CSAAS expert testimony, supports reversal. We

affirm without further discussion the trial court's evidentiary decisions to

preclude "Sexual Abuse in Divorce/Custody Syndrome" (S.A.I.D.) evidence and

excited utterance testimony of defense witnesses. We also affirm the trial court's

admission of J.P.'s testimony. The trial court's evidentiary decisions did not

constitute an abuse of discretion. Because we remand for a new trial, we need

not address C.P.'s sentencing argument or his argument that the trial court's

"cumulative errors" denied him a fair trial.

                                      C.K.

      Defendant C.K. was convicted of nine crimes: three counts of first-degree

aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1); four counts of second-degree

                                                                         A-2065-15T2
                                       28
sexual assault, N.J.S.A. 2C:14-2(b); and two counts of second-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a) by digitally penetrating,

and engaging in sexual contact and intercourse with his biological daughter,

Julie, before her thirteenth birthday. The court sentenced C.K. to an aggregate

term of thirty years in prison, with eighty-five percent parole ineligibility,

pursuant to NERA.

      Julie, who was seventeen years old at the time of trial, testified that C.K.

first digitally penetrated her when she was six years old. Julie testified that she

stopped having sexual contact with C.K. when she was about eight years old.

The abuse resumed, however, when Julie was nine years old. C.K. digitally

penetrated Julie, touched her breasts, and had intercourse with her.        These

incidents occurred until Julie was eleven years old.

      When Julie was fifteen years old, she and C.K. argued in front of her

mother. Twice Julie told C.K. that she did not respect him because he "raped"

her. Julie did not explain to her mother what she meant by that statement. Julie

"felt like [she] couldn't" tell her mother what happened. About two weeks later,

Julie told her best friend that C.K. "raped" her. Her friend told her mother, who

contacted the police.




                                                                          A-2065-15T2
                                       29
      Cross-examination of Julie focused on inconsistencies between her prior

statements and trial testimony. Defense counsel questioned her about what she

remembered, and to whom and when she disclosed the abuse.

      The State conceded at the outset of trial that its case depended on Julie's

testimony rather than physical evidence. The State introduced expert testimony

from Dr. Marita Lind, a pediatrician who examined Julie when she was

approximately fifteen years old. Dr. Lind testified Julie showed signs of "special

learning needs."    Dr. Lind also testified to Julie's medical history, which

included anxiety and the need for a school aide. Dr. Lind observed no signs of

scarring, healed trauma, or sexually transmitted diseases. Dr. Lind testified that

because the sexual abuse Julie recounted ended several years ago, she would not

expect any injuries to be present at the time she examined her. Dr. Lind did not

observe evidence of separation of Julie's hymen, and noted that this was contrary

to what she would generally expect to see in a child who was penetrated at the

age of six. However, she noted that "[i]f the penis penetration is -- what little

girls often term as inside, which is between their labia . . . then I wouldn 't

necessarily expect to see any trauma."

      Dr. Lippman testified as she had in C.P.'s trial. She also explained that a

child's cognitive ability "may affect how a child will make a disclosure." She

testified that "[c]ognitive abilities will affect memory, affect verbalization, will

                                                                           A-2065-15T2
                                        30
affect conceptual ability, and in addition there are other kinds of factors" such

as "various emotional issues that may intervene and may influence how and

when . . . [a child] disclose[s]" the abuse. The court failed to give the jury the

then-current cautionary charge regarding CSAAS testimony. 5 C.K. did not

testify.


5
    The model jury charge stated:

           CHILD SEXUAL ABUSE ACCOMMODATION SYNDROME
              (WHERE STATE PRESENTS EVIDENCE THEREOF)

       The law recognizes that stereotypes about sexual assault complaints may
lead some of you to question [complainant's] credibility based solely on the fact
that [he/she] did not complain about the alleged abuse earlier. You may or may
not conclude that his/her testimony is untruthful based only on his/her
[silence/delayed disclosure] [CHOOSE APPLICABLE TERM]. You may
consider the [silence/delayed disclosure] along with all other evidence including
[complainant's] explanation for his/her silence/delayed disclosure in deciding
how much weight, if any, to afford to complainant's testimony. You may also
consider the expert testimony that explained that silence/delay is one of the
many ways in which a child may respond to sexual abuse. Accordingly, your
deliberations in this regard should be informed by the testimony presented
concerning the child sexual abuse accommodation syndrome.
       You may recall evidence that (NAME) [failed to disclose, or recanted, or
acted or failed to act in a way addressed by the Child Sexual Abuse
Accommodation Syndrome]. In this respect, Dr. [A], Ph.D., testified on behalf
of the State [and Dr. [B], Ph.D., testified on behalf of the defendant]. Both
witnesses were qualified as experts as to the Child Sexual Abuse
Accommodation Syndrome. You may only consider the testimony of these
experts for a limited purpose, as I will explain.
       You may not consider Dr. [A]'s testimony as offering proof that child
sexual abuse occurred in this case. [Likewise, you may not consider Dr. [B] 's
testimony as proof that child sexual abuse did not occur]. The Child Sexual
Abuse Accommodation Syndrome is not a diagnostic device and cannot

                                                                         A-2065-15T2
                                       31
      C.K. argues on appeal:

             POINT I: THE TRIAL COURT VIOLATED THE
             DEFENDANT'S CONSTITUTIONAL RIGHTS TO
             COUNSEL OF HIS CHOICE AND TO REPRESENT

determine whether or not abuse occurred. It relates only to a pattern of behavior
of the victim which may be present in some child sexual abuse cases. You may
not consider expert testimony about the Accommodation Syndrome as proving
whether abuse occurred or did not occur. Similarly, you may not consider that
testimony as proving, in and of itself, that               , the alleged victim here,
was or was not truthful.
       Dr. [A]'s testimony may be considered as explaining certain behavior of
the alleged victim of child sexual abuse. As I just stated, that testimony may
not be considered as proof that abuse did, or did not, occur.                     The
Accommodation Syndrome, if proven, may help explain why a sexually abused
child may [delay reporting and/or recant allegations of abuse and/or deny that
any sexual abuse occurred].
       To illustrate, in a burglary or theft case involving an adult property owner,
if the owner did not report the crime for several years, your common sense might
tell you that the delay reflected a lack of truthfulness on the part of the owner.
In that case, no expert would be offered to explain the conduct of the victim,
because that conduct is within the common experience and knowledge of most
jurors.
       Here, Dr. [A] testified that, in child sexual abuse matters, [SUMMARIZE
TESTIMONY]. This testimony was admitted only to explain that the behavior
of the alleged victim was not necessarily inconsistent with sexual abuse.
[CHARGE, IF APPLICABLE: here, Dr. [B] testified that, in child sexual abuse
matters, [SUMMARIZE TESTIMONY]. This testimony was admitted only to
explain that the behavior of the victim was not necessarily consistent with sexual
abuse].
       The weight to be given to Dr. [A]'s [or Dr. [B]'s] testimony is entirely up
to you. You may give it great weight, or slight weight, or any weight in between,
or you may in your discretion reject it entirely.
       You may not consider the expert testimony as in any way proving that
[defendant] committed, or did not commit, any particular act of abuse.
Testimony as to the Accommodation Syndrome is offered only to explain certain
behavior of an alleged victim of child sexual abuse. Model Jury Charges
(Criminal), "Child Sexual Abuse Accommodation Syndrome" (rev. May 16,
2011) (footnotes omitted).
                                                                             A-2065-15T2
                                          32
HIMSELF BY FAILING TO ENGAGE IN THE
REQUISITE INQUIRIES WHEN DEFENDANT
INDICATED AN INABILITY TO WORK WITH
ASSIGNED COUNSEL.

A. DEFENDANT WAS DENIED HIS RIGHT TO
COUNSEL OF CHOICE.

B. DEFENDANT WAS DENIED HIS RIGHT OF
SELF-REPRESENTATION.

POINT II:  DEFENDANT WAS DENIED DUE
PROCESS AND A FAIR TRIAL BY A FAULTY
FRESH COMPLAINT INSTRUCTION WHICH
LIMITED THE PERMISSIBLE PURPOSE OF THE
TESTIMONY OF ONLY ONE OF THE FOUR
WITNESSES WHO REPEATED THE VICTIM'S
HEARSAY ACCUSATIONS OF ABUSE. (NOT
RAISED BELOW).

POINT III: TESTIMONY ABOUT THE CHILD
SEXUAL      ABUSE     ACCOMMODATION
SYNDROME SHOULD NOT HAVE BEEN
ADMITTED UNDER N.J.R.E. 702, WHICH
ALLOWS FOR EXPERT-OPINION TESTIMONY,
BECAUSE IT IS NOT BASED ON RELIABLE
SCIENCE. FURTHERMORE, EVEN IF IT WERE
RELIABLE, THE FAILURE TO PROVIDE THE
JURY WITH THE CORRESPONDING MODEL
CHARGE WAS HARMFUL ERROR. (NOT RAISED
BELOW.)

A. TESTIMONY ABOUT CSAAS SHOULD NOT
HAVE BEEN ADMITTED.

B. THE FAILURE TO PROVIDE THE JURY WITH
THE MODEL CHARGE ON CSAAS WAS
HARMFUL ERROR.


                                          A-2065-15T2
                  33
             POINT IV: THE AGGREGATE THIRTY-YEAR
             PRISON SENTENCE, WITH A MANDATORY
             [EIGHTY-FIVE PERCENT] PERIOD OF PAROLE
             INELIGIBILITY, IS MANIFESTLY EXCESSIVE
             AND UNDULY PUNITIVE FOR A FIRST-TIME
             OFFENDER, AND SHOULD BE REDUCED.

      Although defense counsel did not object at trial to the failure to charge the

jury regarding CSAAS testimony, a faulty jury charge is a poor candidate for

harmless error. State v. Weeks, 107 N.J. 396, 410 (1987). "When expert

evidence on delay is introduced, trial courts should provide appropriate limiting

instructions to the jury -- both before an expert witness testifies and as part of

the court's final charge." J.L.G., 234 N.J at 304. An appropriate jury instruction

on delayed disclosure should explain that delay is not dispositive, but

nonetheless "dispel misconceptions about delayed reporting" and explain that

such evidence "may be considered in assessing a witness's credibility." Ibid.

Careful jury charges are particularly important where CSAAS testimony is

proffered.    J.R., 227 N.J. at 411, 413-14 ("The line between the discrete

rehabilitative purpose of CSAAS testimony and an improper inference as to the

defendant's guilt is fine indeed . . . .").

             Our case law acknowledges . . . the significant risk that
             jurors may misconstrue the expert's observations to be
             proof of the child's credibility and the defendant's guilt;
             it thus imposes strict limits on the evidence. The
             Court's decisions urge trial courts and counsel to
             proceed with caution and care in the presentation of
             CSAAS testimony before a jury.
                                                                           A-2065-15T2
                                          34
             [Id. at 414.]

      Here, the court provided the jury only with an instruction as to how to

generally consider expert evidence, both before the expert's CSAAS testimony

and in the final charge. The court said: "You're not bound by such expert's

opinion, but you should consider each opinion and give it the weight to which

you deem it is entitled whether that be great or slight or you may reject it."

      This general charge is insufficient to guard against the jury according too

much weight to the CSAAS expert testimony. We reverse C.K.'s conviction, as

we do those of the other three defendants, because the CSAAS testimony

exceeded the bounds authorized by J.L.G., which we afford pipeline

retroactivity.   We also reverse because the trial court failed to deliver the

applicable jury instruction on the proper use of CSAAS testimony, as then

permitted.   Because we remand for a new trial, we need not reach C.K.'s

remaining arguments concerning an improper fresh complaint instruction,

violation of his right to counsel of his choosing or to represent himself, and an

excessive sentence.

      In all four cases on review, the State relied almost entirely on the

credibility of the victim. All victims gave "straightforward reasons" for their

delay in reporting. See J.L.G., 234 N.J. at 272. Admission of the CSAAS expert

testimony, which severely impaired the defense's ability to test the victim's
                                                                          A-2065-15T2
                                       35
credibility, was "clearly capable of producing an unjust result." R. 2:10-2. The

admission of now largely debunked expert evidence was "sufficient to raise a

reasonable doubt as to whether the error led the jury to a result it otherwise might

not have reached." State v. Macon, 57 N.J. 325, 336 (1971).

      Reversed and remanded for further proceedings.            We do not retain

jurisdiction.




                                                                           A-2065-15T2
                                        36